                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 UNITED STATES OF AMERICA                  §
                                           §
              v.                           §         CRIMINAL NO. 4:18-CR-575
                                           §         (HUGHES)
 JACK STEPHEN PURSLEY,                     §
   AKA STEVE PURSLEY,                      §
             Defendant.                    §

                         INDEX OF PERSONS AND ENTITIES

PERSONS (alphabetical order by last name)

   1. Robert Armour
         a. Neighbor to 2610 Arosa Drive, Vail, Colorado
         b. Seller of land to Arosa Partners, LLC in Colorado

   2. Gregory Bratcher
         a. Accountant and CPA who prepared Pursley’s 2008 to 2012 individual and
            corporate tax returns, and Mooney’s 2008 to 2012 corporate returns
         b. Owner of Bentley, Bratcher & Associates, P.C.

   3. Ron Braver
         a. Former Special Agent with the Internal Revenue Service
         b. Summary witness and Defense technician

   4. Stephen A. Caivano
         a. Special Agent with the Internal Revenue Service

   5. Harold Christmann
         a. Accountant and CPA who prepared Pursley’s 2013 individual and corporate tax
             returns

   6. Jerry England
          a. Defense technician
          b. Accountant who prepared Pursley’s amended 2013 individual tax return

   7. Thomas “Tom” Foster
         a. “Attorney 2” in the indictment
         b. Houston, Texas-based tax attorney



                                               1
8. Michael Frazier
      a. Revenue Agent with the Internal Revenue Service
      b. Government summary witness and technician

9. Charles Gillis
      a. “Attorney 1” in the indictment
      b. Houston, Texas-based tax attorney

10. Stephen Grace, Ph.D.
       a. Defense technician

11. Jon Hurt
       a. Accountant and CPA who prepared Pursley’s 2007 individual and corporation tax
          returns

12. Amy Irving
      a. Legal assistant who worked for Steve Pursley and his law firm

13. Shaun P. Mooney
       a. “Co-conspirator 1” in the indictment

14. Steve Mooney
       a. Brother of Shaun Mooney
       b. Attorney

15. Juan Ortega
       a. Previously employed by Bentley, Bratcher & Associates, P.C.

16. Jack Stephen Pursley (also known as Steve Pursley)
       a. Defendant

17. Tracy Salinas
       a. Employed by Bentley, Bratcher & Associates, P.C.

18. Scott Shuman
       a. Previously Vice President of Schrader Westchester Group

19. Kerry Smith
       a. Formerly an employee of Isle of Man Financial Trust and Boston Limited
       b. Compliance officer who made inquiries regarding ownership of Southeastern
           Shipping IOM and Pelhambridge Limited

20. Eduard F. Venerabile
       a. “Individual 1” in the indictment
       b. Brazilian citizen



                                             2
   21. William York
          a. “Attorney 3” in the indictment
          b. Houston, Texas-based tax attorney who was interviewed for the role of providing
              legal services

ENTITIES (alphabetical order)

   22. American Real Estate Properties, Inc. (AREP)
         a. Texas corporation owned by Shaun Mooney
         b. Formed in 2010 and terminated in 2013

   23. AREP Ritz Partners, LLC (“AREP Ritz Partners”)
         a. Texas limited liability company owned by Shaun Mooney
         b. Formed in 2010

   24. Arosa JV, LLC
          a. Nevada limited liability company formed in 2013
          b. Owned by Four Sevens and Arosa Partners

   25. Arosa Partners LLC
          a. Texas limited liability company owned by Steve Pursley from 2010 until 2013
          b. Owned by Exeter Trust from 2013 to present
          c. Owner of 2610 Arosa Dr., Vail, Colorado

   26. Australian Partners Holding Corporation PTY Limited (APHC)
          a. Corporation formed in Australia
          b. Formed in 2009 and terminated in 2014

   27. Boston Limited
          a. Isle of Man corporation that took over management of Pelhambridge when Isle of
              Man Financial Trust sold some of its business to Boston Limited

   28. Diversified Land Holdings, Inc. (DLH)
          a. Texas corporation owned by Shaun Mooney
          b. Formed in 2007 and terminated in 2013

   29. Exeter Trust
          a. Trust owned by Steve Pursley
          b. Organized in 2013

   30. JSP Interests, LLC
          a. Texas Limited Liability company owned by Steve Pursley from 2010 until 2013
          b. Owned by Exeter Trust from 2013 to present

   31. Four Sevens Investment Corporation (FSIC)
          a. Texas corporation owned by Steve Pursley
          b. Formed in 2009

                                               3
   32. Global American Properties, Inc. (GAP)
          a. Texas corporation owned by Shaun Mooney
          b. Formed in 2010 and terminated in 2013

   33. Gulf States Management Corporation (GSMC)
          a. Texas corporation owned by Steve Pursley
          b. Formed in 1999 and terminated in 2013

   34. Hudson International Management Group, LLC
          a. Delaware company owned by Shaun Mooney

   35. Isle of Man Financial Trust Limited (also known as IOMFTL or IOMA)
           a. “Financial Company 1” in the indictment
           b. Corporate services company located in the Isle of Man
           c. Employer of Nigel Tebay, Andrew Thomas, Andrew Mellor, Kerry Smith, and
               Tracy Duncan

   36. Pelhambridge Limited or Pelhambridge
          a. Corporation formed in the Isle of Man

   37. Pursley Interests LLC
          a. Texas limited liability company owned by Steve Pursley from 2010 until 2013
          b. Owned by Exeter Trust from 2013 to present

   38. Pursley Law Firm, PLLC
          a. Houston law firm owned by Steve Pursley

   39. Recruitment Partners, L.P.
          a. Texas limited partnership owned by Shaun Mooney and Steve Pursley
              Formed in 2009

   40. Southeastern Shipping Company Limited, Isle of Man
          a. Formed in 2001 in the Isle of Man and terminated in 2012

   41. UHY Australia
         a. Australian accounting firm
         b. Now known as BDO



TERMS (alphabetical order)

   1. BSI – Swiss bank by the name of Banco Svizzera Italiano

   2. CFC – Controlled Foreign Corporation



                                                4
3. FBAR – Foreign Bank and Financial Account Report

4. FBSI – Foreign Base Company Service Income

5. FSI – Foreign Source Income

6. IOM – Isle of Man, self-governing British crown dependency

7. IRC – Internal Revenue Code

8. IRS – Internal Revenue Service

9. OVDP - Overseas Voluntary Disclosure Program

10. PFIC – Passive Foreign Investment Company




                                         5
